IN THE SUPREME COURT OF THE STATE OF NEVADA


                   LISA J. GIBSON,                                        No. 68467
                                             Appellant,
                                 vs.
                   THOMAS J. GIBSON,
                                                                                  FILED
                                             Respondent.                          MAY 1 8 2016
                                                                               TRACIE K. LINDEMAN
                                                                             CLEOF UPREME COURT

                                                                             BY
                                                                                   DEPUTY CLERKC

                                          ORDER DISMISSING APPEAL

                                This is an appeal from two post-decrees orders entered in a
                   divorce matter. When our review of the docketing statement and
                   documents before this court revealed potential jurisdictional defects, we
                   ordered appellant to show cause why this appeal should not be dismissed
                   for lack of jurisdiction. Specifically, (1) it was not clear whether the June
                   10, 2015, order was appealable, (2) it appeared that the June 12, 2015,
                   order was duplicative of the June 10 order and thus not appealable, see
                   Campos-Garcia v. Johnson, 130 Nev. Adv. Op. 64, 331 P.3d 890, 891
                   (2014), and (3) to the extent the June 10, 2015, order was appealable, it
                   appeared that the notice of appeal was prematurely filed after the timely
                   filing of a tolling motion but before that motion was resolved. See NRAP
                   4(a)(4); AA Primo Builders v. Washington, 126 Nev. 578, 585, 245 P.3d
1190, 1195 (2010) (a motion for reconsideration can be considered a tolling
                   motion to alter or amend); cf. Valley Bank of Nevada v. Ginsburg, 110 Nev.
440, 445, 874 P.2d 729, 733 (1994) ("This court determines the finality of
                   an order or judgment by looking to what the order or judgment actually
                   does, not what it is called.").
                                In response to our orders, appellant concedes that the June 10
                   and June 12 orders are duplicative of each other. Appellant also agrees
SUPREME COURT
      OF
    NEVADA

10) I947A rtsa*n
                that the notice of appeal "may have been premature," but asserts that the
                tolling motion was resolved when the parties filed a stipulation and order
                to take the motion off-calendar pending the resolution of this appeal.
                            We conclude that the stipulation and order taking the tolling
                motion off-calendar does not constitute a disposition of the motion.
                Accordingly, even assuming that the June 10, 2015, order is appealable,
                the notice of appeal was prematurely filed from that order and we lack
                jurisdiction to consider it on appeal. NRAP 4(a)(6) ("A premature notice of
                appeal does not divest the district court of jurisdiction."). As we also lack
                jurisdiction to consider the superfluous June 12, 2015, order, Campos-
                Garcia, 130 Nev. Adv. Op. 64, 331 at 891, we
                            ORDER this appeal DISMISSED.



                                                         fit,a;       ,   J.
                                         Hardesty


                   da-ct
                Saitta                                         Pickering
                                                                          Poeuct


                cc: Hon. Vincent Ochoa, District Judge
                     Robin J. Barber
                     Gibson Law Group
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                       2
                                                    (191%Mits.:-
                   }We                              .-- nt90